                                                  1 Matthew T. Cecil, Esq.
                                                    Nevada Bar No. 9525
                                                  2 Sydney R. Gambee, Esq.
                                                    Nevada Bar No. 14201
                                                  3 HOLLAND & HART LLP
                                                    9555 Hillwood Drive, 2nd Floor
                                                  4 Las Vegas, NV 89134
                                                    Phone: 702-222-2500
                                                  5 Fax: 702-669-4600
                                                    Email: mtcecil@hollandhart.com
                                                  6        srgambee@hollandhart.com
                                                  7   Attorneys for Defendants
                                                  8
                                                                                   UNITED STATES DISTRICT COURT
                                                  9
                                                                                           DISTRICT OF NEVADA
                                                 10
                                                      CAROL-LYN LIDDLE, an individual,                  Case No. 2-18-cv-00918-RFB-PAL
                                                 11
                                                                             Plaintiff,
                                                 12
                                                      v.                                                STIPULATION TO DISMISS WITH
                9555 Hillwood Drive, 2nd Floor




                                                 13                                                     PREJUDICE
                                                      HARRY COWELL, an individual; ROCK
                    Las Vegas, NV 89134




                                                 14   VAULT TOURS, INC., a Delaware
HOLLAND & HART LLP




                                                      Corporation; DOE individuals 1 through 10;
                                                 15   and ROE business entities 11 through 20,
                                                 16                          Defendants.
                                                 17

                                                 18           Whereas, on May 18, 2018, Plaintiff Carol-Lyn Liddle (“Plaintiff”) filed a Complaint

                                                 19   [ECF No. 1] against Defendants Harry Cowell and Rock Vault Tours, Inc. (collectively

                                                 20   “Defendants”) which alleged claims for: sexual harassment – hostile work environment,

                                                 21   violation of NRS 613, gender and age discrimination, breach of contract, and intentional

                                                 22   infliction of emotional distress;

                                                 23           Whereas, on February 6, 2019, Plaintiff filed a First Amended Complaint [ECF No. 35],

                                                 24   which retained each claim alleged in the Complaint and added an alleged claim for retaliation

                                                 25   and tortious interference;

                                                 26           Whereas, on May 24, 2019 Plaintiff filed a stipulated notice to voluntarily dismiss with

                                                 27   prejudice each of her claims against Defendants except the breach of contract claim;

                                                 28
                                                                                                Page 1 of 2
                                                      12542203_1
                                                  1           Now therefore, Plaintiff Carol-Lyn Liddle, by and through her attorneys of record, the
                                                  2   Rodriguez Law Offices, P.C., and Defendants Harry Cowell and Rock Vault Tours, Inc., by and
                                                  3   through their attorneys of record, Holland & Hart LLP, hereby stipulate and respectfully request
                                                  4   the Court dismiss Plaintiff’s breach of contract claim with prejudice and order that this matter,
                                                  5   Case Number 2-18-cv-00918-RFB-PAL and the Complaint [ECF No. 1] and the First Amended
                                                  6   Complaint [ECF No. 35] therein be dismissed in their entirety with prejudice.
                                                  7           The Parties further stipulate that the parties will bear their respective attorneys’ fees and
                                                  8   costs incurred with respect to this dispute.
                                                  9
                                                      Dated: May 29, 2019.                              Dated: May 29, 2019.
                                                 10
                                                      Respectfully submitted,                           Respectfully submitted,
                                                 11

                                                 12
                9555 Hillwood Drive, 2nd Floor




                                                      /s/ Esther C. Rodriguez                           /s/ Matthew T. Cecil
                                                 13   Esther C. Rodriguez, Esq.                         Matthew T. Cecil, Esq.
                    Las Vegas, NV 89134




                                                      Rodriguez Law Offices, P.C.                       Holland & Hart, LLP
                                                 14
HOLLAND & HART LLP




                                                      Attorneys for Plaintiff                           Attorneys for Defendants
                                                 15

                                                 16
                                                                                                      ORDER
                                                 17

                                                 18                                                    IT IS SO ORDERED.

                                                 19                                                    Dated: _____________________, 2019.
                                                                                                     ________________________________
                                                 20                                                  RICHARD F. BOULWARE, II
                                                                                                     UNITED STATES DISTRICT JUDGE
                                                 21
                                                                                                     DATED this 31st day of May, 2019.
                                                 22
                                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                     Page 2 of 2
                                                      12542203_1
